Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRESS RELEASE October 12, 2006 Alfred BOUCKAERT, CEO of the Northern & Eastern Europe Region is appointed to the AXA Management Board The Supervisory Board of AXA, under the chairmanship of Claude Bébéar, appointed, during its October 11, 2006 meeting, Alfred Bouckaert as member of the AXA Management Board effective immediately. The AXA Management Board now has 6 members and who will serve for a 3-year term expiring on October 11, 2009. Its members are: 
